UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8101


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MARVIN BAILEY, a/k/a Larry Anderson, a/k/a Head,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.   John T. Copenhaver,
Jr., District Judge. (2:96-cr-00191-3; 2:07-cv-00321)


Submitted:    February 19, 2009            Decided:   February 25, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marvin Bailey, Appellant Pro Se. Charles T. Miller,             United
States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Marvin       Bailey   seeks       to    appeal      the    district        court’s

order accepting the recommendation of the magistrate judge and

denying    relief       on    his    28    U.S.C.A.       §    2255      (West    Supp.       2008)

motion.        The order is not appealable unless a circuit justice or

judge     issues       a     certificate         of    appealability.              28      U.S.C.

§ 2253(c)(1) (2006).                A certificate of appealability will not

issue     absent       “a    substantial          showing       of     the     denial      of    a

constitutional          right.”           28    U.S.C.       § 2253(c)(2)         (2006).        A

prisoner        satisfies       this           standard       by      demonstrating           that

reasonable       jurists       would       find       that    any     assessment         of     the

constitutional         claims       by    the    district       court     is     debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                      Miller-El v. Cockrell, 537 U.S.
322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                       We have

independently reviewed the record and conclude that Bailey has

not     made     the    requisite         showing.            Accordingly,         we    deny    a

certificate       of       appealability         and      dismiss        the     appeal.         We

dispense        with    oral     argument         because       the      facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                        DISMISSED

                                                 2